

117 S1966 IS: Katherine’s Lung Cancer Early Detection and Survival Act of 2021
U.S. Senate
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1966IN THE SENATE OF THE UNITED STATESJune 8, 2021Ms. Smith introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend title XXVII of the Public Health Service Act to expand the availability of coverage for lung cancer screenings without the imposition of cost sharing.1.Short titleThis Act may be cited as the Katherine’s Lung Cancer Early Detection and Survival Act of 2021.2.FindingsCongress finds the following:(1)Lung cancer is the number 1 killer of all cancers.(2)Lung cancer causes more deaths than prostate cancer, breast cancer, and colorectal cancer combined.(3)The reason for the extremely low 5-year survival rate in lung cancer patients is the difficulty to find it at early stages (as patients have no symptoms at early stages).(4)For all stages of lung cancer, the overall 5-year survival rate is 19 percent, while such rate is 98 percent for prostate cancer and 90 percent for breast cancer.(5)Early detection of lung cancer through screening could dramatically increase survival rates for patients.3.Requiring coverage of lung cancer screenings for certain individuals without cost sharing(a)In generalSection 2713 of the Public Health Service Act (42 U.S.C. 300gg–13) is amended—(1)in subsection (a)—(A)in paragraph (2), by striking and at the end;(B)in paragraph (3), by striking the period at the end and inserting a semicolon;(C)in paragraph (4), by striking the period at the end and inserting ; and;(D)by redesignating paragraph (5) as paragraph (6); and(E)by inserting after paragraph (4) the following new paragraph:(5)lung cancer screenings, with respect to any individual who has a very high risk of lung cancer due to genetic, occupational, or other exposures and who has a referral from a specialist, such as a pulmonary medicine physician, who can explain the benefits and harms of the screening to the individual, including determination of lung cancer risk; and; and(2)by adding at the end the following:(d)Special rule for certain lung cancer screeningsIn the case of a lung cancer screening that would be a service described in subsection (a)(1) but for the fact that the individual receiving the screening stopped smoking more than 15 years prior to the date of the screening or is 80 years of age or older as of such date, such screening shall be deemed to be a service described in such subsection..(b)Effective dateThe amendments made by subsection (a) shall apply with respect to plan years beginning on or after January 1, 2022.